DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
Claims 1-21 are pending following amendment. 
Priority
The priority as claimed is accepted after sufficient and thorough explanation by the applicant. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims are directed towards a system that determines homology among physiologic signals for the purpose of discriminating between signals from different patients being monitored on a single monitoring device. Claim language directed towards a “detecting  two different types of physiological signals from a medical monitor detecting a plurality of types of physiological signals of a plurality of targets, the physiological signals being in a form of waveform; matching the two different types of physiological signals to determine waveform matching information in the two different types of physiological signals”. Prior art cited over the claims is the method of Zhang which as stated in remarks (4/18/2022) “gathers different types of signals such as ECG, PPG, and blood pressure (citing, e.g., para. [0011] of Zhang), extracts waveforms from these different physiological signals, and matches the extracted waveforms (citing paras. [0136], [0138], and [0139] of Zhang). FOA at pp. 4-5. However, while Zhang originally receives "biosignals from one or more sensors" and thus are different types of signals, Zhang does not perform "matching the two different types of physiological signals," as recited by claims 1 and 10. Instead, Zhang uses an extractor 610 to "extract a same type of physiological features from each of the biosignals" and these "physiological features may be represented in . . . a signal waveform." Zhang at paras. [0138]-[0139]. A determiner 630 then "process[es] the above-described physiological features, and determine whether the biosignals are generated from a same living body." Zhang at para. [0140]. Therefore, in Zhang, the comparison of waveforms are performed on signals of the same physiological features, rather than "the two different types of physiological signals," as recited by claims 1 and 10”. This distinction in claim language from the prior art shows the differences between the claims and the prior art and thus places the application in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792  /BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 June 2022